 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 1 of 11 PageID# 448




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


ATLANTIC CASUALTY INSURANCE
COMPANY,

                     Plaintiff,

V.                                                       Civil Action No. 3:20cv275-HEH


CONNECTION AUTO SALES,INC., et al

                     Defendants.


                              MEMORANDUM OPINION
                (Granting Plaintiffs Motion for Summary Judgment)

       On May 29,2019, Defendant Antonio Mendoza("Mendoza")was involved in a

motor vehicle accident with Defendant Larry Smith ("Smith"). Smith filed suit in the

Circuit Court for the City ofRichmond on Februaiy 3, 2020, bringing damages claims

resulting from the accident against Mendoza and others, including Defendant Connection

Auto Sales, Inc.("CAS"). Plaintiff Atlantic Casualty Insurance Company ("Plaintiff)

issued an insurance policy to CAS covering a time period including May 29, 2019.

Plaintiff filed this declaratory judgment action seeking this Court's construction ofthe

pertinent terms and provisions at issue, and a determination that Plaintiff has no duty to

defend or indemnify CAS and Mendoza in the underlying state action.
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 2 of 11 PageID# 449




      The parties have filed memoranda supporting their respective positions(ECF
Nos. 23-25), and the Court heard oral argument on December 15,2020. For the reasons
stated herein. Plaintiffs Motion for Summary Judgment will be granted.^
      The material facts are largely undisputed. On May 29,2019, Mendoza was

driving a 2006 Toyota Tacoma("the Tacoma")when he was involved in an accident with
Smith. (PL's Mem.Supp. Summ. J. 2,ECF No.23 [hereinafter PL's Mem.].) At the time
ofthe accident, the Tacoma was titled in the name of Sergio Castillo Olivo ("Olivo"), and

Mendoza was a lienholder. (Id. at 1-2.) Mendoza and Olivo worked together at a

drywall company,and at Olivo's request Mendoza bought the Tacoma at a dealer
auction. (Mendoza Dep. 16:18—17:9,44:20-45:8, Def.'s Mem.0pp.Ex. 1, ECF No. 24-
1.) Mendoza obtained auction credentials through the president of CAS,Lillian Garcia
("Garcia"), to attend car auctions for dealers.(M at 11:16-13:13.) Garcia also provided
Mendoza with dealer plates so that he could move the cars he bought at auction. (Garcia

Dep. 14:7-16, ECF No.24-2.) In exchange, Mendoza paid Garcia a monthly fee of
$350.00 as well as a fee based on the model of vehicle purchased, averaging

approximately $300.00 per vehicle. (Mendoza Dep. 15:1—20.) He purchased the Tacoma




^ Plaintiffs only claim in its Complaint is for a declaratory judgment that it has no duty to defend
or indemnify Mendoza or CAS in the underlying state suit. (ECF No. 1.) A Clerk's Entry of
Default was entered against Mendoza and CAS in this Court on September 9,2020(ECF
No. 20), but Plaintiff has not moved for a defaultjudgment against either party. Smith,the third
Defendant in this declaratory judgment action, alone opposed Plaintiffs Motion for Summary
Judgment, presumably to protect his ability to obtain monetary damages from Mendoza and CAS
in the underlying state action. This Court will grant Plaintiffs Motion for Summary Judgment,
thereby awarding Plaintiff its requested declaratory judgment, and will accordingly dismiss this
action as to all three Defendants.
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 3 of 11 PageID# 450




at a dealer auction with his own money, but used a C2ishier's check issued by CAS. {Id. at

70:16-72:19.)

       On March 22, 2016, CAS sold the Tacoma to Olivo with Mendoza as lienholder.

(PL's Mem.Ex. 3, BCF No. 23-3.) After March 22, 2016, CAS no longer held any

interest in the Tacoma. (Mendoza Dep. 54:9-56:22.) Mendoza repeatedly made similar

transactions, selling cars bought at auction through CAS to other friends or

acquaintances. {Id. at 15:17-16:5.) Before the accident, Olivo advised Mendoza that he

could no longer make payments on the lien and Mendoza repossessed the Tacoma. (PL's

Mem. 1.) When Mendoza repossessed the Tacoma from Olivo, it was damaged and in

need ofrepairs so he had it towed to Best Auto Sale, LLC("Best Auto"). {Id.) The

collision occurred after Mendoza picked the Tacoma up from Best Auto. {Id. at 2.)

Smith thereafter filed the underlying suit in state court, alleging in part that Mendoza and

CAS are jointly and severally liable to Smith for injuries and damages caused by the

accident in the amount of$500,000.00, plus interest and costs. {Id.) Plaintiff issued an

insurance policy ("the Policy")to CAS with a policy period covering March 29,2019 to

March 29, 2020. {Id.)

       After Smith filed the underlying suit in state court. Plaintifffiled the instant action

seeking a declaration that the Tacoma was not covered by the Policy at the time ofthe

accident. In its Motion, Plaintiff asserts that the Policy did not cover the Tacoma because

Mendoza was not a CAS employee and he was not using the Tacoma in connection with

CAS when the accident occurred. Smith, in his opposition brief, argued that the Tacoma

was covered by the Policy because a reasonable fact finder could conclude that, at the
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 4 of 11 PageID# 451




time ofthe accident, Mendoza was a CAS employee and that, when the collision

occurred, he was using the Tacoma in connection with Defendant CAS. However, at oral

argument, counsel for Smith conceded that the evidence in the record is insufficient to

support that Mendoza was a CAS employee or agent, and argued only that on May 29,

2019, Mendoza was using the Tacoma in connection with CAS.

       The standard ofreview for summary judgment motions is well settled in the

Fourth Circuit. Pursuant to Rule 56 ofthe Federal Rules of Civil Procedure, summary

judgment is appropriate "ifthe movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P.

56(a). The relevant inquiry in the summary judgment analysis is "whether the evidence

presents a sufficient disagreement to require submission to a [trier offact] or whether it is

so one-sided that one party must prevail as a matter oflaw." Anderson v. Liberty Lobby,

Inc., All U.S. 242,251-52(1986). Once a motion for summary judgment is properly

made and supported, the opposing party has the burden ofshowing that a genuine factual

dispute exists. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,475 U.S. 574,

585-86(1986). "[T]he mere existence ofsome alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment;

the requirement is that there be no genuine issue of material fact." Anderson, All U.S. at

247-48(emphasis in original). A material fact is one that might affect the outcome of a

party's case. Id. at 248;JKCHolding Co. LLC v. Wash. Sports Ventures, Inc., 264 F.3d

459,465 (4th Cir. 2001). A genuine issue conceming a material fact only arises when the

evidence, viewed in the light most favorable to the non-moving party, is sufficient to
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 5 of 11 PageID# 452




allow a reasonable trier offact to return a verdict in the party's favor. Anderson, All

U.S. at 248.


       To defeat an otherwise properly supported motion for summary judgment,the

non-moving party must rely on more than conclusory allegations, mere speculation or the

building of one inference upon another or the mere existence of a scintilla ofevidence

concerning a material fact. Stone v. Liberty Mut Ins. Co., 105 F.3d 188, 191 (4th Cir.

1997)(internal citations omitted). Accordingly,to deny a motion for summary judgment,

"[t]he disputed facts must be material to an issue necessary for the proper resolution of

the case, and the quality and quantity ofthe evidence offered to create a question offact

must be adequate...." Thompson Everett, Inc. v. Nat'I Cable Adver., L.P., 57 F.3d

1317, 1323(4th Cir. 1995)(citing Anderson, All U.S. at 252). "Thus, ifthe evidence is

'merely colorable' or 'not sufficiently probative,' it may not be adequate to oppose entry

ofsummary judgment." Id. (citing Anderson, All U.S. at 249—50). The Court carmot

weigh the evidence or make credibility determinations in its summary judgment analysis.

See Williams v. Staples, Inc., 372 F.3d 662,667(4th Cir. 2004).

       The parties agree that Virginia law governs this dispute.^ Under Virginia law,
courts must construe the language of a contract as written; courts cannot make a new



^ A federal district court exercising diversity jurisdiction applies the choice-of-law rules ofthe
forum state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,496-97(1941). "Applying
Virginia choice-of-law principles, questions concerning the validity, effect, and interpretation of
a contract are resolved according to the principle oflex loci contractus, i.e., the law ofthe state
where the contract was made controls." Sys. Rsch. & Applications Corp. v. Rohde & Schwarz
Fed. Sys., Inc., 840 F. Supp. 2d 935,941 n.l (E.D. Va. 2012)(citing Woodson v. Celina Mut.
Ins., 177 S.E.2d 610,613(Va. 1970)(intemal citations omitted)); see also Buchanan v. Doe,431
S.E.2d 289,291 (Va. 1993)("[T]he law ofthe place where an insurance contract is written and
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 6 of 11 PageID# 453




contract for the parties different from that plainly intended. Pilot Life v. Crosswhite, 145

S.E.2d 143,146(Va. 1965). This is particularly so when a contract involves an insurance

policy because,

       in the absence ofconstitutional or statutory barriers, the parties thereto are at
       liberty to make their own agreement. It needs no citation of authority to
       assert that where there is ambiguity in the terms of an insurance policy, they
       should be liberally construed in favor of the insured and against the drafter
       ofthe policy; but this does not mean that a strained or unjustified construction
       ofthe policy is to be adopted, which disregards the plain meaning and intent
       ofthe parties.

Quesenberry v. Nichols^ 159 S.E.2d 636,672(Va. 1968). "[A]court must adhere to the

terms of a contract ofinsurance as written, ifthey are plain and clear and not in violation

oflaw or inconsistent with public policy." Nat'l Hous. Bldg. Corp. v. Acordia ofVa. Ins.

Agency, Inc., 591 S.E.2d 88,90-91 (Va. 2004)(quoting Blue Cross & Blue Shield v.
Keller, 450 S.E.2d 136, 140(Va. 1994)).

       In an insurance contract dispute, Virginia courts place the burden on the

policyholder "to bring himself within the policy." TRAVCO Ins. v. Ward,715 F. Supp.

2d 699,706(E.D. Va. 2010)(quoting Md. Cas. Co. v. Cole, 158 S.E. 873,876(Va.

1931)). Ifthe policyholder does so,the burden shifts to the insurer to prove that an

exclusion applies, as policy exclusions constitute an affirmative defense. Transcon. Ins.

V. RBMW,Inc., 641 S.E.2d 101,104(Va. 2007).

       CAS is the named insured on the Policy, but the Tacoma was not a covered auto at

the time ofthe accident. The Policy provides liability coverage for "insureds" for


delivered controls issues as to its coverage."). Here,Plaintiff issued the contract in Virginia, and
thus Virginia law applies.
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 7 of 11 PageID# 454




"covered 'autos.'" (PL's Mem.Ex. 7 at 50,BCF No. 23-7.) The Policy states that:

"[t]hroughout this policy the words 'you' and 'your' refer to the Named Insured shown in

the Declarations ...." {Id. at 48.) CAS was the "named insured" under the Policy. {Id.

at 6)(altered capitalization). Thus,"you" and "your" in the Policy refers to CAS.

Covered autos are defined as "owned 'autos'" and "non-owned 'autos' used in your

'auto' dealership." {Id. at 48)(altered capitalization). The parties agree that the Tacoma

was an auto but not an owned auto as defined by the Policy. The parties disagree as to

whether the Tacoma was a "non-owned 'auto[]' used in your 'auto' dealership" under the

Policy ("covered unowned auto"), but agree that the Policy defines covered unowned

autos as:


              Any "auto" you do not own, lease, hire, rent or borrow used in
       connection with your "auto" dealership       This includes "autos" owned by
       your "employees" or partners (if you are a partnership), members(if you are
       a limited liability company) or members of their households while used in
       your "auto" dealership.

{Id.) The Supreme Court of Virginia, interpreting a near identical insurance policy

provision, held that this language is not ambiguous. Bartolomucci v. Fed. Ins. Co., 770

S.E.2d 451,456-57(Va. 2015).^ In that case,the court determined that a lawyer driving

fi-om his home to the law firm's office was not using his car in the firm's "business or


^ The Bartolomucci court interpreted the following insurance policy provision:

                Only those "autos" you do not own,lease, hire, rent or borrow that are used
       in connection with your business. This includes "autos" owned by your
       "employees," partners (if you are a partnership), members (if you are a limited
       liability company), or members of their households but only while used in your
       business or your personal affairs.

770 S.E.2dat457.
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 8 of 11 PageID# 455




personal affairs." Id. at 457. The court split the policy provision sentences, finding that

the first sentence applied "generally, to vehicles not owned" by the firm,and that the

second sentence applied "to a specific subset of non-owned vehicles." Id. The lawyer

seeking coverage under the insurance policy in that case was a partner at the covered law

firm,so the court held that sentence two applied, but that his commute did not constitute

firm business or affairs. Id. at 457-58. As the first sentence was not at issue in that case,

the court did not explicitly define "in connection with" firm business, but defined

"business affairs" as "a legal entity's income-producing activities" and "personal affairs"

as "non-income-producing activities that benefit the business." Id. at 456-57.

       In this case, as explained in more detail below and as counsel for Smith conceded

at oral argument, Mendoza was not an employee or agent of CAS. CAS is a corporation,

not a partnership or a limited liability company. Thus, sentence one cabins this Court's

analysis of whether the Tacoma was a covered auto at the time ofthe accident. See id. at

457. The Policy in this case does not define the phrase "in connection with." Therefore,

it must be given its ordinary meaning. Scottsdale Ins. v. Glick^ 397 S.E.2d 105,108(Va.

1990). "Connection" is defined as "contextual relation or association       " Connection,

Merriam-Webster's Collegiate Dictionarv (10th ed. 1998).

       The record before this Court is devoid of any evidence that, at the time ofthe

accident, Mendoza was using the Tacoma in association with CAS's income-producing

activities or any activity benefitting CAS. CAS had no ownership interest in the Tacoma

after it sold the truck to Olivo on March 22,2016. Mendoza alone received Olivo's

installment payments. After Mendoza repossessed the Tacoma, he intended to either


                                              8
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 9 of 11 PageID# 456




return the Tacoma to Olive if he could start making payments again or to personally sell

it to someone else. (Mendoza Dep. 20:7-21:1.) Mendoza specifically stated that if he

resold the Tacoma, it would not be through CAS but "just by [himjself." {Id. at 20:10-

12.) He further explained that this was "[bjecause [he] wasjust going to resell it again."
{Id. at 20:13-17.) After counsel asked him a third time whether he would involve CAS in
any potential resale, he stated: "I mean,ifI took it to the dealer with her, maybe." {Id. at
20:7-21:4.) On two separate occasions, Mendoza clarified that if he resold the Tacoma,

he would not give any ofthe proceeds to CAS. {Id. at 54:3-8, 56:5—57:9.) Taking the

evidence in the light most favorable to Smith as the non-moving party, at most there was

only a possibility that Mendoza in the future might solicit the assistance ofCAS,a car
dealership, in selling a car that he owned. No reasonable trier offact could conclude that,
based only on this possibility, Mendoza was acting in any way to benefit CAS when

driving the Tacoma away from Best Auto.

       At the scene ofthe accident, Mendoza told police that he was "working for

[CAS]," gave police CAS's insurance information, and showed police photos ofthe
dealer plates that he obtained from Garcia. {Id. at 30:5-31:6.) Mendoza did not

individually obtain insurance for the Tacoma, and was driving without license plates at

the time ofthe collision. {Id. at 30:8-17, 36:3-37:1, 59:1-19.) According to Mendoza,

after the accident he called Garcia, who told him to show the police a picture ofthe

dealer's plates. {Id. at 59:12-19.) During the same phone call, Garcia allegedly told

Mendoza to give CAS's insurance information to the police. {Id. at 30:5-31:6,60:7-

61:17.) For her part, Garcia was unsure that she talked to Mendoza on the date ofthe
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 10 of 11 PageID# 457




accident, denied that Mendoza was ever on CAS's insurance policy, and denied telling

him that he could use the dealer's plates and insurance. (Garcia Dep. 26:15-27:7, 29:5-

18.) It is unclear to this Court, based upon the evidence before it, whether Garcia told
Mendoza to provide CAS's dealer plates and insurance to the police at the scene ofthe
accident. Mendoza's allegation is contradicted both by Garcia's deposition and the

likelihood that these were opportunistic statements because Mendoza was driving the

Tacoma without his own insurance for the vehicle and without any license plates.

       Regardless, even if CAS did authorize Mendoza to use its dealer's plates and

insurance information at the scene ofthe accident, this is not dispositive of whether, at

the time, Mendoza was operating the Tacoma in association with any activity benefitting

CAS. See Bartolomucci, 770 S.E.2d at 457-58(deciding that the lawyer seeking

coverage was not conducting firm-related activity during his commute, citing the lack of
evidence that the lawyer billed the firm for any activity conducted during his commute,

was reimbursed for his commute, or used his firm-issued cell phone during the

commute). Even if Mendoza had some form of business relationship with CAS that

included use of CAS's dealer plates, there is no evidence before this Court that on

May 29,2019, when Mendoza was involved in an accident while driving a vehicle that he

owned, he was operating in association with CAS. Accordingly, the Court finds that the

Tacoma was not a covered auto at the time ofthe accident, and Plaintiffs Motion for

Summary Judgment will be granted as to CAS.

       For the aforementioned reasons. Plaintiffs Motion for Summary Judgment will

also be granted as to Mendoza. However, even ifthe Tacoma had been a covered auto at


                                             10
 Case 3:20-cv-00275-HEH Document 27 Filed 12/22/20 Page 11 of 11 PageID# 458




the time ofthe accident, Mendoza is not an insured under the Policy, and therefore is not

covered by the Policy. Only "insureds" as defined by the Policy are afforded liability

coverage for covered autos. (PL's Mem.Ex.7 at 48—50.) "Insureds" are:(a)CAS;(b)

anyone using a covered auto that CAS owns, hires, or borrows(with certain exceptions);

(c)anyone liable for the conduct ofsomeone who falls under either(a)or (b); and(d)

CAS employees using a covered unowned auto in CAS business or CAS personal affairs.

{Id. at 50.) Sections(a)-(c) do not apply to Mendoza, and although Smith argued in his

opposition briefthat a reasonable trier of fact could conclude that Mendoza was a CAS

employee, counsel abandoned this argument at oral argument. The Court finds, therefore,

that Mendoza was not a CAS employee at the time ofthe accident and was not a covered

insured under the Policy. The Court will accordingly grant Plaintiffs Motion for

Summary Judgment as to Mendoza.

       This Court finds no genuine dispute of material fact that, at the time ofthe

accident, under the Policy the Tacoma was not a covered auto and Mendoza was not an

insured. Based on the foregoing analysis. Plaintiffs Motion for Summary Judgment will

be granted(ECF No. 22).

       An appropriate Order will accompany this MemorandyjBrOpraion.


                                                 Heniy E. Hudson
                                                 Senior United States District Judge
Date:t^fcc.2.'2.j^aao
Richmond, Virginia




                                            11
